Title: To James Madison from Robert Patton (Abstract), 25 May 1805
From: Patton, Robert
To: Madison, James


25 May 1805, Fredericksburg. “For the information of Government I take the liberty of enclosing the affidavit of Capn. Samuel Pearson, who lately commanded one of my vessels, which has been captured in the manner therein described.
“Capn. Pearson has been upwards of ten years in my employ; is a man of worth & respectability & of undoubted veracity.
“I do not know that Government can take any steps effectually to prevent the injury that is daily done to our commerce in the West Indies, by the lawless set that infests those seas, but I hope it will not be considered improper to convey to it, information of such outrages as that I have just suffered.”
